                 Case 21-16066-ABA                       Doc 15
                                     Filed 08/04/21 Entered 08/04/21 12:15:27                                       Desc Main
                                    Document      Page 1 of 1
         UNITED STATES BANKRUPTCY COURT
         DISTRICT OF NEW JERSEY
         Caption in Compliance with D.N.J. LBR 9004-1(b)
         Denise Carlon Esquire
         KML Law Group, P.C.
         701 Market Street, Suite 5000
         Philadelphia, PA 19106
         Main Number: (609) 250-0700
         dcarlon@kmllawgroup.com
         Attorneys for Quicken Loans, LLC




                                                                                   Case No: 21-16066 ABA

                                                                                   Chapter: 13

                                                                                   Judge: Andrew B. Altenburg Jr.
        In Re:
        Nicholas J. Rossi aka Nicholas Rossi aka Nick Rossi

                                                       Debtor(s).


                                                                       NOTICE OF APPEARANCE

                          Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
                  appearance in this case on behalf of Rocket Mortgage, LLC f/k/a Quicken Loans, LLC f/k/a Quicken
                  Loans, Inc. Request is made that the documents filed in this case and identified below be served on the
                  undersigned at this address:

                  ADDRESS:

                  701 Market Street, Suite 5000
                  Philadelphia, PA 19106

                  DOCUMENTS:

                   All notices entered pursuant to Fed. R. Bankr. P. 2002.
                  All documents and pleadings of any nature.

                  Date: ${d:1:y:____________}
                        08/03/2021                                                 /s/${s:1:y:______________________________}
                                                                                     Denise Carlon
                                                                                     03 Aug 2021, 15:15:47, EDT
                                                                                   KML Law Group, P.C.
                                                                                   701 Market Street, Suite 5000
                                                                                   Philadelphia, PA 19106
                                                                                   201-549-2363
                                                                                   FAX: (609) 385-2214
                                                                                   Attorney for Creditor




                                                                                                                      new 8/1/15


Document ID: 4f75bc1862c6469e225370ab43690e440a8f354c3fa1fff60fed48a707bc063f
